DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuhara (2017/0256938).
In re Claim 1, Fukuhara teaches a switching device as seen in Figures 1 and 2 comprising: a first terminal (T0) configured to be connected to an application node for a first voltage (VCC); a second terminal (VOUT) configured to be connected to a first end of a load (200); a third terminal (T2) configured to be 
In re Claim 2, Fukuhara teaches that the first active clamper is configured to limit a terminal-to-terminal voltage across the switching element to equal to or lower than a first clamp voltage (paragraphs 28), and the second active clamper is configured to limit the terminal-to-terminal voltage across the switching element to equal to or lower than a second clamp voltage (paragraph 31) lower than the first clamp voltage (paragraph 48).
In re Claim 3, Fukuhara teaches that energy is stored in the inductance of the load 200 (paragraphs 43-44).  In the event that switch 300 is turned off by driver 10 during normal operation, the reverse voltage induced by the inductive load at the output VOUT would be clamped by the first clamp circuit 20 to a voltage lower than VCC determined by diodes 21 and 22 and wherein the second clamper 30 is configured to limit the reverse voltage to a limit voltage greater than the first 
In re Claim 7, Fukuhara teaches that the first voltage is a supply voltage VCC and the second voltage is a ground voltage GNDX (paragraph 24).
In re Claim 8, Fukuhara teaches that the first state is where no overheating is being detected (switch 32 is open) and the second state is where overheating is detected (paragraphs 30 and 34-42).
In re Claim 9, Fukuhara teaches a load (200) connected to the switching device as seen in Figure 1.
In re Claim 11, Fukuhara teaches the presence of an ECU (paragraph 46), implying the switching device as seen in Figures 1 and 2 is located on a vehicle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected Fukuhara (2017/0256938) in view of Nakahara et al (2017/0346274).
In re Claims 10 and 11, Fukuhara teaches that the load 200 is inductive (paragraph 43) and the presence of an ECU (paragraph 46), implying the switching device as seen in Figures 1 and 2 is located on a vehicle.  Fukuhara also teaches that the switching device as seen in Figures 1 and 2 serves as a dynamic clamping circuit to protect the switch 300 (paragraph 2).  However, Fukuhara does not specifically teach that the inductive load is one as claimed.
Nakahara teaches that an inductive load of vehicle can comprise a solenoid injector 84a (paragraph 135), wherein the injector is a load RL which utilizes a switching element 33 to deliver current to it as seen in Figure 12, and wherein the switching element is protected with a clamp circuit (paragraph 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the inductive load 200 of Fukuhara as a solenoid injector, since Nakahara demonstrates it’s a known inductive load of a vehicle which requires a clamping circuit to protect the switching device associated with it.  
Allowable Subject Matter
Claims 4-6 are objected to
The prior art fails to teach the particular structure of the second and first active clampers as described in claims 4 and 6, respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        2/13/21